 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

 

 

 

Case 3:18-cv-00581-MMD-CBC Document 12 Filed 02/05/19 Page 1 of 5

RlCl-IARD E. ZUCKERMAN
Principa| Deputy Assistant Attomey General

ALEXANDER E. STEVKO (CA Bar No. 301359)
Tria| Attomey, Tax Division

U.S. Department of Justice

P.O. Box 683, Ben Franklin Station

Washington, D.C. 20044-06863

Tel: 202-616-2380

Fax: 202-307-0054

Email: A|exander.Stevko@usdoj.gov

Of Counsel:

NICHOLAS A. TRUTANICH
U.S. Attomey

District of Nevada

Attomey for United States

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
Michael E. & Laura A. Gentry,
Case No.: 311 8-cv-00581-MMD-CBC
Plaintiffs,
v. MOTION FOR EXTENSION OF TIME
TO RESPOND TO COMPLAINT
U.S. Treasury Department. (First Request)
Defendant.

 

 

MOTION
The United States of America, by and through its undersigned counsel, submits this

motion requesting an extension of time to respond to the complaint (Doc. 1). Plaintiff Michae|
Gentry attempted to serve the complaint on the U.S. Attomey for Nevada by mailing a copy of it
and the summons by certified mail on December 21, 2019. lf this attempted service was proper,
pursuant to Rule 12(a)(2), the United States has to answer within sixty days, or by February 19,

Motion for Extension l U.S. DEPARTMENT OF JUST|CE

Casc No. 3118-cv'0058|-MMD¢CBC Tax Division, Weslern Region

P.o. Box 683

Washington, D.C. 20044
Telephone; 202-6|6-3395

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:18-cv-00581-MMD-CBC Document 12 l-'-iled 02/05/19 Page 2 of 5

2019. December 21, 2019 was the first day on which a lapse in government appropriations
caused both IRS employees and the undersigned Department of Justice attomey assigned to this
case to be furloughed. The lapse of appropriations ended on January 25, 2019, but the United
States was not able to work on a response to the complaint during those thirty-five days. The
United States therefore requests an extension of at least thirty-five days (to March 26, 2019) to
respond to the complaint. This will allow the IRS and the United States sufficient time to gather
and review records and prepare a substantive response. If`, however, the Court finds that service
by Plaintif`fs was improper, the United States does not need to respond to the complaint at all at
this time. On February 4, 2019, counsel for the United States spoke with Michael Gentry who
stated that he opposed this motion.
POINTS AND AUTHORITIES
M_|Ba€kgrov_nd

Plaintiff`s filed their complaint on December 10, 2018. The complaint seeks a tax refund
and damages for libel from the United States for allegedly improper tax collection. On January 8,
2019, Plaintif`fs filed their proof of service (Doc. 5), which states that Michael Gentry sent a copy
of the summons and complaint by certified mail to the United States Attomey for the District of
Nevada on December 21, 2018 - it also says that he sent copies to the IRS and the U.S. Attomey
General. Due to a lapse in appropriations, counsel for the United States was prohibited from
working on this case from December 21, 2018 to January 25, 2019. On January 15, 2019, the
United States filed a Motion to Stay (Doc. 7) in light of the lapse of appropriations, which the
Court granted (Doc. 8). The Court lifted the stay on January 29, 2019 (Doc. 11).

On February 4, 2019, counsel for the United States spoke with Michael Gentry by

telephone to discuss an extension of time to respond to the complaint and to discuss his currently

Motion for Extension 2 U.S. DEPARTMENT OF JUST|C|:`,
Case No. 3:18»cv-00581-MMD-CBC Tax Division, Westem Region
P.O. Box 683

Washington, D.C. 20044
Telephone: 202-616-3 395

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 3:18-cv-00581-MMD-CBC Document 12 Filed 02/05/19 Page 3 of 5

pending motion. Michael Gentry stated that he opposed any extension of time to respond to the
complaint.
Discussion

Under Rule 6(b), the Court may, for good cause shown, extend the time for a defendant
to file an answer or otherwise respond to the initial pleading. Fed. R. Civ. P. 6(b), “Trial courts
have broad authority to impose reasonable time limits.” Zivkovic v. S. Cal. Edison Co., 302 F.3d
1080, 1088 (9th Cir. 2002).

1n order to respond to the complaint, the United States must investigate the tax history of
plaintiffs. This requires coordination with the IRS and a thorough review of IRS records. Due to
the lapse of appropriations, the IRS has just begun tracking down the relevant records at this
time, and it will not be able to complete the process before February 19, 2019. lt is in the best
interest of all parties and this Court to allow more time because then the United States can fairly
and substantively respond to all of the complaint’s claims. This is good cause for an extension.

The United States was unable to work on this matter for thirty-five days during the partial
government shutdown, and so an extension of at least thirty-five days, to March 26, 2019, would
be fair if the Court requires any sort of response at this time. But based on Plaintiffs’ filings, it
does not appear that any sort of response is due. According to the proof of service, Michael
Gentry served the United States himself by mailing the summons and complaint.

Rule 4 requires that service be made by a non-party. Fed. R. Civ. P. 4(c)(2). This
requirement applies even when service is by mai|. See Constien v. United States, 628 F.3d 1207,
1213-14 (lOth Cir. 2010) (explaining how the history of Ru|e 4 shows that non-parties must send
certified mail to effect service on the United States),' see also Palmer v. Jacobson, No. C09-

1704-JCC, 2010 WL 5340769, at *2 (W.D. Wash. Dec. 17, 2010) (service by Plaintiff is

Motion for Extension 3 U.S. DEPARTMENT OF .|US‘I`|CE
Case No. 3:18-cv-00581-MMD-CBC Tax Division, Westem Region
P.O. Box 683

Washington, D.C. 20044
Telephone: 202-616-3395

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:18-cv-00581~MMD-CBC Document 12 Filed 02/05/19 Page 4 of 5

improper); 4B Charles A. Wright & Arthur R. Miller, Federa| Practice and Procedure § 1106
n.15 (4th ed. 2016). Under this standard, P|aintiffs have not properly served the United States
and there should be no deadline for a response to the complaint at this time.

The United States recognizes that Plaintiff`s are pro se, and it is not seeking an overly
harsh consequence for their failure to cooperate with the Rules. The Court should hold that the
United States does not need to answer at all at this point. But even if it will not hold that, it
should at least grant the Motion for Extension.

For the foregoing reasons, the United States respectfully requests that the Court hold that
the United States does not need to respond to the complaint at this time, or in the alternative

extend the response deadline to March 26, 2019.

Respectful|y submitted this 5th day of February, 2019.

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attomey General

/s/ Alexander Stevko
ALEXANDER STEVKO
Tria| Attorney, Tax Division
U.S. Department of Justice

 

NICHOLAS A. TRUTANICH
U.S. Attomey

District of Nevada

Attorneys for United States

 

Motion for Extension 4 U.S. DEPARTMENT OF JUSTICE
Case No. 3118-cv-00581-MMD-CBC Tax Division, Western Region
P.O. Box 683

Washington, D.C. 20044
Telephone: 202-616~3395

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:18-cv-00581-MN|D-CBC Document 12 Filed 02/05/19 Page 5 of 5

CERTIFICATE OF SERVICE

I, Alexander Stevko, certify that on February 5, 2019, I filed the foregoing motion on the

Court’s e-filing system.

1 also certify that on the same day 1 served the foregoing motion by first-class mail to the

following persons:

Michael E. Gentry
495 McLean Road
Fal|on, Nevada 89406
Plaintiff pro se

Laurie A. Gentry
495 McLean Road
Fal|on, Nevada 89406
Plaintijf pro se

Motion for Extension
Case No. 3:|8-cv-00581-MMD-CBC

/s/ Alexander E. Stevko
ALEXANDER E. STEVKO
Trial Attorney, Tax Division
U.S. Department of Justice

U.S. DEPARTMENT OF JUST|CE
Tax Division, Westem Region

P.O. Box 683

Washington, D.C. 20044

Telephone: 202-616-3395

 

 

